37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Christopher D. ABURIME;  Bobby W. Lucas;  Blanche Clay;Joseph R. Richburg;  Sandra Williams; Alvin Williams;Gwendolyn J. Stevens; Larry Washington;  Marcia L. Atkins;Robert Garner;  Richard Jones;  James Baul;  Sandra Holmes;Deartice Sanders;  Susan Hagood; Gloria Williams;  MarshallAdams;  Brandon Carter;  Carolyn Cockfield;  Jeff Cooper;Darcy Davis;  David Francis;  Lloyd Gay; Charles Mack;Harold Richardson;  Jarvis Shotwell; Anthony Turner; StevenWagner, Individually, and on behalf of the settlement class;Plaintiffs-Appellants,Gwendolyn Adjua ADAMS;  Gerard Denson and similarly situatedplaintiff class-claimants;Irving WILLIAMS and similarly situated plaintiffclass-claimants; Osman Janneh and similarlysituated plaintiff class-claimants,Plaintiffs-Class-Claimants-Appellants,v.NORTHWEST AIRLINES, INC.;  Air Line Pilots AssociationInternational;  International Association of Machinists &Aerospace Workers;  International Brotherhood of Teamsters;Northwest Airlines Foreman's Association;  NorthwestAirlines Meteorologist's Association; Transport WorkersUnion, of America, Defendants-Appellees.
No. 93-3575MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 10, 1994.Filed:  Oct. 20, 1994.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
We must review two unreported decisions of the district court in this appeal.  Having considered the record and the parties' arguments, we conclude the district court's decisions are clearly correct.  We also conclude that an opinion would lack precedential value.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.